Title: Indian Lands, [28 February] 1795
From: Madison, James
To: 


[28 February 1795]

   
   On 17 February Washington forwarded to Congress the laws passed by the Georgia General Assembly authorizing the Yazoo land sales (on those sales, see JM to Monroe, 27 Mar. 1795, and n. 4). The House appointed JM to a select committee chaired by Sedgwick, who on 26 February reported resolutions authorizing “the military force of the United States to apprehend … all persons who, unauthorized by law, may be found in arms on any lands westward of the lines established by treaties with the Indian tribes.” The resolutions also authorized the civil authority to try, fine, and imprison such persons (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 1231, 1254, 1256, 1259). On 28 February the House considered the resolutions and Venable’s amendment, “Unless it shall be in immediate pursuit of the Indians who have recently committed hostilities.”


Mr. Madison did not think the expression explicit; he therefore proposed another which was to prevent the pursuers from coming within a certain number of miles of an Indian town. He was extremely doubtful whether his amendment or any other would effectually answer the end proposed. He was convinced that no law of any kind would he able to hinder people from crossing the line in pursuit of Indians, who might have carried off their families.
